                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Daniale Holmes,                                         File No. 19-cv-2291 (ECT/LIB)

              Plaintiff,

v.                                                    ORDER ACCEPTING REPORT
                                                       AND RECOMMENDATION
U.S. Department of Education Default
Resolution Group, U.S. Department of
Education Federal Student Aid, Rashaad
William, and Erika Killingsworth,

           Defendants.
________________________________________________________________________

       This case is before the Court on a Report and Recommendation issued by Magistrate

Judge Leo I. Brisbois. ECF No. 5. Magistrate Judge Brisbois recommends dismissing this

action without prejudice for failure to prosecute. Id. at 3. Within the time period for filing

objections, Plaintiff Daniale Holmes filed a letter requesting that the Court refrain from

dismissing the case because she wishes to continue with her lawsuit. ECF No. 6. This

letter will be construed as an objection. Because Holmes has objected, the Court is required

to review the Report and Recommendation de novo pursuant to 28 U.S.C. § 636(b)(1) and

Local Rule 72.2(b)(3). The Court has undertaken that de novo review and has concluded

that Magistrate Judge Brisbois’ analysis and conclusions are correct.

       Holmes filed her complaint on August 19, 2019, alleging that her daughter

fraudulently used her name on financial aid paperwork for a school that is now defunct

without her knowledge or permission and that her tax refund was subsequently garnished

to recover outstanding student loan payments. ECF No. 1. Holmes also filed an application
to proceed in forma pauperis (“IFP application”). ECF No. 2. Magistrate Judge Brisbois

reviewed Holmes’s IFP application and issued an order on October 15, 2019, in which he

noted several deficiencies in both her IFP application and her complaint. See Order [ECF

No. 3]. Specifically, Magistrate Judge Brisbois concluded that Holmes “failed to provide

comprehensive information about her wages” and “left several portions of the IFP

application blank.” Id. at 2. Magistrate Judge Brisbois also determined that her complaint

did not satisfy the requisite pleading standards because she had not established a basis for

subject-matter jurisdiction, had not explained how several of the named Defendants were

related to the complaint, and had not made a clear and specific demand for relief. Id. at 3.

Holmes was directed to submit a complete IFP application and an amended complaint

within 30 days. Id. at 3–4. The order warned Holmes that if she failed to comply,

Magistrate Judge Brisbois would recommend that the action be dismissed without

prejudice for failure to prosecute. Id. at 4.

       Holmes filed a new IFP application within the directed time period. ECF No. 4.

Although her new IFP application demonstrates that she would qualify financially to

proceed under that status, an action must nonetheless be dismissed if an IFP applicant has

filed a complaint that fails to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii). The deadline to amend her complaint has now long since passed, and

Holmes has not filed an amended pleading. Therefore, the deficiencies in her complaint

remain. Holmes does not explain in her letter why she has not filed an amended complaint.

Attached to Holmes’s letter are documents related to government benefits she receives and

a letter from the U.S. Department of Education concerning a borrower defense application


                                                2
she has filed with Department, presumably related to the circumstances underlying this

action, but these documents do not cure the deficiencies in her complaint.

       Therefore, based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS ORDERED THAT:

       1.     Plaintiff’s Objection to the Report and Recommendation [ECF No. 6] is

OVERRULED;

       2.     The Report and Recommendation [ECF No. 5] is ACCEPTED in full;

       3.     The action is DISMISSED WITHOUT PREJUDICE pursuant to Federal

Rule of Civil Procedure 41(b) for failure to prosecute; and

       4.     Plaintiff’s original Application to Proceed in District Court without

Prepaying Fees or Costs [ECF No. 2] and her amended Application to Proceed in District

Court without Prepaying Fees or Costs [ECF No. 4] are DENIED AS MOOT.

                LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 18, 2020                  s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




                                            3
